Allow me first of all to congratulate you very warmly,
Sir, on your assumption of the presidency of the
General Assembly at its fifty-fifth session. The
Moroccan delegation will spare no effort in giving you
every support to ensure the success of your work. I
would also like to thank your predecessor and to wish
him every success in his responsibilities.
I also cannot fail to pay a very warm and special
tribute to Secretary-General Kofi Annan, who has led
the Organization with such conviction, tenacity and
competence. I take this opportunity to congratulate him
on his efforts to ensure the success of the Millennium
Summit.
I also wish to convey my congratulations to the
State of Tuvalu, which recently joined membership of
the United Nations.
Multilateral relations have become the most
realistic approach to transnational problems in a world
undergoing the process of globalization. It is quite
clear that a collective response is more necessary now
than ever before in our approach to the serious
problems of today's world. It is obvious that no country
or group of countries can claim to be able to take sole
charge of the numerous problems of besetting the
comity of nations. When we consider nuclear
proliferation, weapons of mass destruction, the
deterioration of the environment, endemic poverty,
organized transnational crime, the drug problem and
other such problems, we are compelled to recognize the
scope of the strenuous efforts that will have to be made
by the international community to deal effectively with
them.
Despite the tremendous progress that has been
made in recent years in all sectors of human activity,
and despite the potential benefits heralded by the
globalization of economies and technological
breakthroughs, half of the world's population continues
to live in a state of abject poverty. Morocco believes
that efforts to reduce poverty and to ensure sustainable
development require international action in order to
integrate the developing countries in the global
economy and new reforms, undertaken by the countries
concerned, to meet the essential needs of their peoples
with respect to health care, education and employment.
Similarly, trade barriers must be reduced for those
goods that are of particular benefit to the exports of the
developing countries, particularly the least developed
countries. Medium-income countries should be relieved
of their debt burden so that they can devote the
resources thus freed to investments in social and
economic infrastructures.
In this context, Morocco believes that the time
has come for international institutions, particularly the
Bretton Woods institutions and the World Trade
Organization, to adopt a new approach to assisting the
countries of the South in their development efforts.
These institutions must adapt themselves to the new
international context in order to redress the imbalances
between the countries of the North and the South,
which have grown considerably since the external-debt
crisis. The total statistical indices available and the
lessons learned from the paradoxical trends that are
intrinsic to the world economy reveal the need to seek
new sources for financing and sustainable
development. That being so, Morocco places great
hopes on the holding of a world conference in the year
2001 on financing for development and hopes that at
that time bold initiatives will be taken in order to
alleviate the intensity of poverty in the world.
20

Morocco is rooted profoundly in its Africanism
and is therefore very much concerned about the
growing number of hot spots in Africa and also the
illicit traffic in small arms that feeds those conflicts. It
is extremely regrettable that our continent holds the
unhappy record for refugees throughout the world,
victims of wars, as well as for epidemics, for example
AIDS, malaria and many others. Only a concerted
effort on the part of the African countries, with the
support of the international community, will be able to
reverse the current trend. Africa, which has been torn
by armed conflicts, presents the image of a continent
drifting aimlessly. Nevertheless, we Africans have
always been known for our wisdom and our natural gift
for negotiation and conciliation.
We would like here to make a pressing appeal to
all those involved to renounce resorting to force as a
means of solving disputes. Africa has wasted a great
deal of time in internal quarrels, thus passing up
valuable opportunities for developing and becoming an
integral part of the world economy. The financial and
human resources the belligerent parties have wasted
killing each other could have been better utilized to
serve social and economic development projects in
their respective countries and could have helped them
to overcome all the problems that they face. That is
why we support all the initiatives that have been
recommended by the United Nations to set up a
strategy to prevent conflicts and to improve
mechanisms for intervention in these cases. As always,
Morocco supports all those initiatives that help to
strengthen peace and security in Africa. In this regard,
Morocco has responded to the United Nations appeal to
participate in the peace mission in the Democratic
Republic of the Congo.
The marginalization of Africa is a serious
obstacle to its integration in global development. Our
continent receives only 2 per cent of international
investments, whereas the population of our continent is
in excess of 700 million. While it is true that
responsibility for development of the continent rests
first and foremost on the shoulders of the Africans, it is
equally true that the resources available to the Africans
cannot meet the considerable needs of their populations
in all fields.
For that reason, it is becoming more and more
urgent to help Africa by displaying solidarity in order
to ensure that it embarks on the road to progress,
security and peace, specifically by developing its
human resources, and by educational policies that are
adapted to the realities of the continent and are in
harmony with the values of that continent and its
civilizations. We also have to consider the question of
the debt of African countries so that the treatment of
this problem can finally generate wealth rather than be
an obstacle to development. The effort of African
countries should also be supported by opening the
markets of the developed countries to their products
and their exports.
For its part, Morocco intends to spare no effort to
make its contribution to improving the living
conditions of African peoples — hence, the decision
that was announced by His Majesty King Mohammed
VI at the African-European Summit in Cairo, a
decision to cancel the debt of the least-developed
African countries to the Kingdom of Morocco, and also
to remove customs barriers to their exports. We hope
that other countries, particularly the rich and
industrialized ones, will make a similar gesture.
Morocco believes that the peace that we all aspire
to in the Middle East can only be brought about if
international legal principles are respected, particularly
Security Council resolutions 242 (1967) and 338
(1973), the principles which emerged from the Madrid
Conference, particularly the principle of land for peace,
as well as the commitments and the agreements that
were concluded between the parties concerned.
Peace in this region to which Morocco is so
attached can only take place when Israel withdraws
from all occupied Palestinian territories and the Syrian
Golan. The international community must assist the
Palestinian people to recover its legitimate and
inalienable rights, first and foremost its right to set up
its own independent State on its territory with Al Qods
Al-Sharif as its capital.
Morocco, on the initiative of His late Majesty
King Hassan II, may God have mercy on his soul, and
his successor King Mohammed VI, will spare no effort
to usher in the establishment of just and comprehensive
peace in the Middle East.
His Majesty King Mohammed VI, as chairman of
the Al-Qods Committee, during the State visit to
Washington in June 2000, made an appeal to the parties
concerned to start upon a fruitful dialogue between the
cultures and civilizations and:
21

“to all believers, people of the Book and in this
faith which have united the children of Abraham,
to liberate this thrice holy city from hatred and
resentment.”
These same principles were reiterated by the
Committee on Al-Qods during its most recent meeting,
which was held on 28 August under the presidency of
His Majesty Mohammed VI. Morocco would like to
join its voice with all peace and justice-loving
countries so that the current efforts may be crowned
with success, which will make it possible for all
peoples in the region to live in peace, stability and
security.
The Moroccan people share the joy of our
brothers, the people of Lebanon, as a result of the
Israeli withdrawal from its territory, and we will
continue to give our unflagging support to the people
of Syria to reassume total sovereignty over the Golan
Heights, which is occupied by Israel.
We are also following with some disquiet the
burdensome conditions imposed upon the Iraqi people
by the embargo which has deprived people, particularly
children, of food and medicine and many other needs
as well. Morocco, for its part, feels anxious at the
deterioration of the food and health situation in Iraq.
We support all international efforts to lift sanctions
against that fraternal country. We consider furthermore
that safeguarding the sovereignty and territorial
integrity of Iraq is a fundamental prerequisite for
stability in the region.
Morocco welcomes the suspension of the air
embargo imposed on Libya. We also hope that the total
embargo will be finally lifted as soon as possible.
Morocco, aware as it is of its responsibilities, is
sparing no effort to make the Maghreb an area of peace
and peaceful coexistence among all peoples in the
region. The partners in the Arab Mahgreb Union must
get beyond their current economic problems and accept
the fact that the only way to develop the region and
ensure its security and stability is to build this Union,
in which our peoples have placed great hopes,
particularly at this time when the requirements of
globalization make the establishment of regional
groups yet more important.
Among the challenges faced by the Mahgreb,
there is the so-called problem of the Western Sahara. I
would like to take this opportunity first and foremost to
confirm that the Kingdom of Morocco, which initiated
the referendum, has cooperated completely in its
implementation and has indeed made a number of
sacrifices to allow the population of that region to
reassert its will.
We have been very patiently following the efforts
undertaken by the Secretary-General to allow this
process to reach a successful conclusion. We have
supported all the efforts that have been made, since we
are convinced that, in the final analysis, the
referendum, while ensuring respect for self-
determination, will eventually confirm the rights of our
country to territorial integrity and its sovereignty over
the entire southern territory.
As everyone knows and as has been emphasized
by the Secretary-General and by the Security Council
in various reports, the referendum's implementation —
to which, in contrast to what some have claimed, we
remain committed — has come up against a number of
problems that may, if not resolved, endanger and
compromise the entire process. What essentially needs
to be done is to ensure, without any kind of partiality
or leniency, that the entire Saharan population, as has
always been agreed, may express its wishes in
accordance with the letter and spirit of the referendum
plan.
If the referendum is to be democratic, free and
equitable, it must be subject to a number of rules that
no one can transgress by trying to accommodate one
particular party at the expense of the other.
The Secretary-General and his Special
Representative are still actively involved in this task.
We will continue to give them our total cooperation so
that the various difficulties besetting the
implementation of this plan can be overcome.
Our country has made its own contribution to the
efforts by making a number of suggestions that should
be acted upon if we want to have a democratic,
impartial and equitable referendum. We would repeat
that, for our part, while we remain committed to the
continuation of this process and respect the rules set up
for it, we will give our total support to any action that
the Secretary-General and his Personal Envoy, Mr.
James Baker, undertake to resolve this dispute once
and for all. As His Majesty King Mohammed VI stated
on 30 June 2000, any settlement must be carried out in
the context of the sovereignty, legality and unanimity
of the Moroccans.
22

This being said, Morocco would like to draw the
international community's attention to the situation of
the tens of thousands of refugees who have been
forcefully displaced and who have been living under
inhumane conditions, according to the reports of
international humanitarian organizations, of diplomats
who have had access to the camps, and of the hundreds
of escapees who have managed to return to the Sahara.
The international community can no longer tolerate the
suffering of these people because of delays and
considerations they themselves are not responsible for.
No one can disregard the fact that the Kingdoms
of Spain and Morocco are joined by the unbreakable
ties of their age-old history, their geographical and
cultural closeness, and by their common destiny as part
of the Euro-Mediterranean region. Because of our
desire to safeguard these excellent fraternal and
neighbourly relations Morocco has constantly appealed
to friendly Spain and to all political forces in Spain to
find a solution that will spare our children unnecessary
suffering from crises inherited from a painful past.
Spain, which is a great friend and neighbour,
must understand that the occupation of the two
Moroccan cities of Septa and Melilla and the
neighbouring islands is not in accord either with
international law nor with the sense of history. Based
on similar situations, we are convinced that it is
possible to devise a settlement that will both safeguard
the sovereignty of Morocco and respect and protect the
economic, social and cultural interest of Spain in both
of these cities.
For this reason, on a number of occasions the
Kingdom of Morocco has suggested — on the initiative
of His late Majesty Hassan II, may God preserve his
soul — that a Moroccan-Spanish think tank be created
in order to bring about a final resolution of the
situation regarding Septa and Melilla and the
neighbouring islands.
Our two countries are duty bound to spare our
peoples and our region from all possible
misunderstanding and resentment. It is for this reason
that Morocco offers a hand of peace to Spain, inviting
it to commit to a common dialogue so as to resolve
once and for all this territorial dispute inherited from
the remote past.
Morocco, because of its geopolitical position,
attaches particular importance to stability and to
strengthening cooperation in the Mediterranean basin.
Relations between Morocco and the European
countries is of great strategic importance in view of the
various historic, political, economic, cultural and
human ties that unite us and in view of the values we
share. The mutual attraction between Morocco and
Europe derives from history, geography and common
strategic needs, while a range of mutual interests have
naturally made the European Community Morocco's
first partner in a number of areas relating to
international cooperation. Relations with the European
Union have developed quite significantly this year with
the coming into force of the Association Agreement of
1 March. This agreement marks a decisive stage in our
relations with the European region since it is built
essentially on four fundamental pillars: political
dialogue; economic, cultural, technical and social
cooperation; enhanced financial cooperation; and the
progressive and responsible development of a free-
trade zone by the year 2012.
Morocco is currently waiting for the European
Union to carry out the qualitative leap that will make it
possible to redirect our association along new strategic
and innovative lines — governed by agreed modalities,
by shared responsibilities and by co-development in all
sectors of common interest.
It is our hope that the flow of direct investments
into Morocco and to the other countries of North Africa
as well will be encouraged in order to help create mass
employment, which is so essential to keep our youth
away from social evils and to consolidate the bases of
our progress in regional stability.
It is also our hope that the cultural interests and
the cultural identity of our Moroccan community in
Europe will be safeguarded and that the dignity of our
nationals will be constantly protected in accordance
with the democratic values that are the underpinning of
the European structure. In this context we can,
together, conceive of a Mediterranean region where
security and peace prevail as well as a strengthened
European/Mediterranean partnership.
In disarmament matters, Morocco appreciates the
considerable advances made by the Review Conference
of the Parties to the Non-Proliferation Treaty (NPT),
which took place in New York in May of this year.
We hope that Israel will respond positively to the
Conference's appeal to accede immediately to the NPT
and place its nuclear installations under the safeguards
of the International Atomic Energy Agency. We are
23

convinced that such a decision on the part of the Israeli
authorities will be a major contribution to ushering in a
climate of peace, trust and stability in the region.
Morocco supports the initiative of the Secretary-
General to organize an international conference that
would make it possible to find appropriate means to put
an end to the nuclear threat.
It is Morocco's firm conviction that the United
Nations continues to be the most appropriate tool and
instrument for settling conflicts and for building peace.
It is therefore high time that the Organization set up
credible machinery and early warning mechanisms to
react in an appropriate way before conflicts break out
as recommended in the report of the high-level expert
Panel on United Nations Peacekeeping Operations.
The United Nations and its specialized agencies
are now more necessary than ever to contain and
resolve the problems of security and development.
The United Nations must continue to be the
cornerstone of strong multilateral cooperation.
The complexity and interdependence of the
problems before us mean that we must increase
international cooperation and consultation. For that
reason, a new era in international relations necessitates
a reform of the Security Council by revising its
functions and its membership. Such a reform will
undoubtedly confer greater credibility on the Security
Council and make it better adapted to perform its
mandate in maintaining international peace and
security. Despite difficulties, the main point is to
ensure the best possible representation in the Security
Council of the various current components of the
United, particularly the developing countries.
The end of the ideological rivalry between the
two super Powers means that we can entertain new
prospects that there will emerge an international order
based on justice, peace, international legality and
human rights as well as democracy and development,
an order that will make use of the Charter as a work of
reference and that will take into account the growing
universalization of the Organization and the fact that
new global social challenges are emerging and also that
recent socio-strategic changes have occurred.
Finally, we are convinced that if the United
Nations directs its actions along these lines, it will
finally meet the ideals for which it was founded.